In re CECOS International, Inc.; — Defendants); applying for supervisory and/or remedial writs; Parish of East Baton Rouge, Nineteenth Judicial District Court, Div. “F”, No. 385,277; to the Court of Appeal, First Circuit, No. CA93 1978.
Granted. The suspensive appeal under consideration was filed on behalf of defendant, CECOS International, Inc., a party with no interest in the district court’s judgment enjoining the Conservation Office of the Louisiana Department of Natural Resources. CECOS simply appeals the part of the district court’s judgment which invalidated the Supplement to Order No. 92-25WD; that is the part of the judgment which has effectively stricken the permit issued to them. Accordingly, CECOS has not taken appeal from an injunctive order, and Louisiana Code of Civil Procedure Article 3612 is inapplicable. Thus, the court of appeal’s judgment dismissing the suspensive appeal, and maintaining the appeal as devolutive is set aside. Judgment of the trial court granting the suspen-sive appeal is reinstated.
WATSON, J., dissents from the order and would deny the application.
DENNIS, J., not on panel.